No finding having been made by the State Board of Appraisers as to the fair market value of appellees’ property, and no finding having been made by the Board as to whether the listed value of appellees’ property corresponds to that of comparable properties within the town, 32 V.S.A. § 4667; Town of Walden v. Bucknam, 135 Vt. 326, 376 A.2d 761 (1977), the cause is reversed and remanded to the Director, Division of Property Valuation and Review, for re-committal to the State Board of *649Appraisers for hearing on all issues.